 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDSquare Tube CorporationandInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America(UAW), AFL-CIO.Case No. 7-CA-4659.Novem-ber 10, 1964DECISION AND ORDEROn August 18, 1964, Trial Examiner Reeves R. Hilton issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel. [Chairman McCulloch andMembers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that Respondent, SquareTube Corporation, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder.1The Respondent's letter, dated October 28,1964, requesting permission to amend itsexceptions and brief and referring to a letter of the Union,dated October 16, 1964, notcontained in the record,is denied as the matters there presented are not material to any ofthe issues in this proceeding.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed byInternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America (UAW), AFL-CIO, hereincalled the Union, the General Counsel of the National LaborRelations Board,through the ActingRegionalDirectorforRegion 7, issued a complaint, datedMay 4, 1964, alleging that Square Tube Corporation,herein called the Respondentor the Company,has engaged in and is engaging in certain actsand conductin violationof Section8(a)(5) and(1) of the National Labor Relations Act,as amended(29 U.S.C. 151,et seq.),herein calledthe Act.The Respondent'sanswer admits certain allegations of the complaint but denies the commissionof any unfair labor practices.149 NLRB No. 55. SQUARE TUBE CORPORATION609Pursuant to notice a hearing was held before Trial Examiner Reeves R. HiltonatLapeer,Michigan, on July 7, 1964, at which time the parties were affordedfull opportunity to be heard, to introduce relevant evidence, to present oral argu-ment, and to file briefs.About August 7, I received briefs from counsel forall parties, which I have considered fully.Upon consideration of the entire record,' I make the following: -FINDINGS OF FACTI.THE RESPONDENT'S BUSINESSThe Respondent, a Michigan corporation, maintains its office and place ofbusiness inMarlette,Michigan, where it is engaged in the manufacture, sale,and distribution of fabricated steel products and related products.During thefiscal year ending March 31, 1964, the Respondent's out-of-State sales amountedtomore than $80,000.The Company admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueThe principal issue is whether the Union's notice of modification served uponthe Company 60 days prior to the expiration of their agreement was in compliancewith the terms of the contract and Section 8(d) of the Act.B. The factsThe facts, which are undisputed, are as follows:On September 16, 1962, the Union, following a Board-conducted election, wascertified as the exclusive bargaining representative for all production-labor em-ployees at the Company's plant, with the usual exclusions.Thereafter the parties entered into negotiations with Tracy Doll, InternationalRepresentative, and a shop committee, composed of two employees, representingtheUnion and John Jezierski, secretary and general manager, representing theCompany.These negotiations resulted in an agreement which was signed byJezierskion behalf of the Company, and by Doll, the shop committee, andKen Morris on behalf of the Union.Morris was, and is, a member of theUnion's executive board and coregional director of region 1, which includesthe location of the Company's plant.The agreement became effective December 17, 1962, for a period of 1 year,"and for successive yearly periods thereafter unless terminated,modified oramended by the parties hereto."The agreement further provides:Either party desiring to terminate,modify or amend this Agreement onitsexpiration date shall give the other party notice in writing at leastsixty (60) days prior to the termination date or sixty (60) days prior toany subsequent expiration date.Doll,who maintained his office at the Union's headquarters in Detroit, wasresponsible for servicing the agreement, as well as agreements with other employ-ers in the area. In the early part of October 1963, Doll conferred with Morrisregarding the agreement and they decided it should be modified.Upon instruc-tions from Doll, one of the office staff completed the Union's form notice ofmodification or termination, captioned "60-day Notice to Employer," advising'On July 22, 1964, a hearing was held upon the Regional Director's petition for In-junctive relief under Section 10(j) of the Act,Jerome H. Brooks, Acting Reg. Dir. v.Square Tube Corp.,U.S.D.C. for the Eastern District of Michigan, and an order was issuedgranting the relief prayed. (56 LRRM 2981.)Counsel for the Charging Party sent me acopy of the transcript of this hearingAs the district court hearing was held subsequentto the close of this hearing, and as there is no stipulation that such transcript be made apart of this record, I do not accept the transcript as part of this record and I have notconsidered or relied upon that transcript in making my findings and conclusions.770-076--65-vol. 149-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company of the Union'sdesire to modify the current agreement and request-ing a meeting for the purpose of negotiating modifications,described thereinas contract modifications and economic demands.The notice states it is beinggiven pursuant to the terms of the Act and sets forth the name of AmalgamatedLocalUnion No. 213,UAW (herein called Local 213), as the party to theagreement.2After the form had been completed Doll had it signed by KirkPerley, Sr., president of Local 213.He then discussed the notice with Morriswho approved it and directed his secretary to stamp his signature thereon, whichshe did.The notice is dated October 11, was mailed that day, and the Companyconcedes it was received on or about October 14.Noticeswere also mailed to the Federal Mediation and Conciliation Serviceand the Michigan State Mediation and Conciliation Service on October 11, al-though the notices are dated November 11. These notices were signed by Dolland contain the names of both the Union and Local 213.Doll heard nothing from the Company,so in the latter part of Novemberor early December he telephoned Jezierski twice but was unable to speak withhim on either occasion and Jezierski did not return his calls.On December 4, Doll wrote the Company that he and the shop committeewere anxious to meet with it for the purpose of negotiating amendments tothe agreement and requested that the current agreement remain in effect untilthe negotiations had been completed.Doll received no word from the Company, so on December 17 he telephonedJezierskiwho told him the matter had been referred to Attorney Killeen.Dollthen called Killeen who expressed the opinion that since the 60-day period hadexpired the contract had renewed itself.On the same date, Killeen sent a letterto Doll reaffirming his position that the contract had been renewed for 1 year. Kil-leen also requested a copy of the Union'snotice to the Company and, uponreceipt thereof, he stated he would make arrangements to meet with Doll.On January 2, 1964, Doll sent a copy of the notice to Killeen, togetherwith some 16 proposed changes to the contract,and suggested a meeting beheld during the week of January 13.By letter dated January 10, Killeen advised Doll that the Company has neverhad an agreement with Local 213, that this was one of the issues in the 1962negotiations and when the Company insisted the International Union was thecertified bargaining representative the Union agreed and the subject was dropped.Killeenpointed out that the Company had not received any notice fromthe "Union"as defined in the contract and in the Act, therefore the contractby its terms automatically renewed itself and is not now open for negotiation.However, as the Company wished to grant general and individual wage in-creases to the employees in the unit,"on a strictly voluntary basis," the Companywas willing to discuss these increases with the Union and suggested a meeting beheld on January 21.On January 21, Doll and the shop committee met with Killeen and Jezierski.Atthat time Jezierski handed Doll a memorandum setting forth his proposed wageincreases,which he offered to discuss.Actually, there was little, if any, discussionon the memorandum,althoughDoll promised to submit the proposal to theemployees and advise the Company of their decision regarding the increases.Doll also requested the Company to bargain on the contract modifications pre-viously submitted, but the company representatives refused to discuss any subject,other than its own wage increases.Neither party altered its position so themeeting ended inconclusively and without any arrangements for a future meeting.By letter dated February 4,Doll informed the Company that he had heldameeting of the employees and they voted to reject the Company'soffer ofwage increases and instructed the Union to take such action as might be necessaryto require the Company to bargain on modifications to the contract.Doll con-cluded by stating the Union was filing unfair labor practice charges againstthe Company.On March 17 Jezierski wrote Doll to advise him that since the employeeshad rejected the Company'sproposed wage increases,itwas putting them intoeffect on March 23.The present charge was filed on April 2, 1964.2 Local 213 is located in Marlette and its membership includes the employees covered bythe agreement herein. SQUARE TUBE CORPORATION611Concluding FindingsThe duty "to bargain collectively" enjoined by Section 8(a)(5) is definedby Section 8(d) as the duty to "Meet.and confer in good faith withrespect to wages, hours, and other terms and conditions of employment."Theproviso to Section 8(d) also provides "that where there is in effect a collectivebargaining contract.no party to such contract shall terminate or modifysuch contract, unless the party desiring" the change observes the followingprocedures: (1) serves written notice upon the other party of such desire 60days prior to the expiration date of the contract or prior to the time it isproposed to make such changes; (2) offers to meet and negotiate in respectto the proposal; (3) notifies the Federal Mediation and Conciliation Service andappropriate State agencies "within 30 days after such notice," if no agreementhas been reached by that time; and (4) continues the contract in full force, "withoutresorting to strike or lockout.for period of sixty days after such notice,"or until the contract has expired.Employees "who engage in a strike" duringthe 60-day period lose their status as "employees," unless subsequently reem-ployed.Clearly, Section 8(d) was designed to provide a cooling-off period duringwhich a labor organization is forbidden to strike to enforce its demands to modifyor terminate the contract.3Of course, there is no strike, or even a threat thereof,in the present case.Here, the Company attacks the validity of the 60-day notice of modificationsolely on the ground that it was given by Local 213, which was not a "party"to the agreement. The Company does not claim that the notice was untimelyor that it was in ambiguous terms. Nor does the Company argue that the noticewas prejudicial to any of its substantive rights under the agreement. Unquestion-ably, the Company fully understood the plain intent and purport of the noticeand its claim that the notice was legally insufficient is bottomed on a highlytechnical proposition.In an attempt to support its position the Company reliesupon the decisions inNon-Corrosive Products Company of Texas(116NLRB1027) andRumford Chemical Works(115NLRB 1260), in which the Boardheld that the contract in each case was a bar to a representation proceeding. IntheNon-Corrosive Productscase, the Board held an employer association's noticeto terminate the association wide contract was not sufficient to also terminatethe separate contract of a nonmember employer which was identical and hadbeen signed in accordance with the practice of nonmembers in the area to adoptthe contract pattern established by the association.The Board found that thepetitioning employer was not bound as a member of the contracting associationand there was nothing to indicate that the association had authority to actfor the employer. In theRumfordcase, the Board held that a notice by aunit of a local, which local was signatory to the agreement with the employer ofthe unit employees, was insufficient to terminate the agreement since the local hadfinal and exclusive authority as bargaining representative to terminate the agree-ment and the unit sent the notice unilaterally, without the consent or approval ofthe local.The Board also found that notice to modify prior contracts had origin-ated from the local, not from any unit thereof. I do not consider the foregoingcases as authority for the Company's position for they are not only distinguishableon factual bases, but also turn on the lack of any authorization or approvalfrom the party to the contract to the individual giving the notice.Closely analogous to the present facts isDuval Sulphur & Potash Co.,(116NLRB 1073, footnote 3), a representation case.There two of the local unionsinvolved asserted that an International Representative's timely notice to terminatetheiragreementswas insufficient and not binding on them because he hadno authority to act on their behalf.The Board rejected these contentions becausethe International representative had negotiated the contracts, had signed oneof them and had represented the locals at a representation hearing, and, therefore,he had "at least apparent authority" to give effective notice of termination.Ac-cordingly, the Board held that his notice was sufficient to terminate the contracts.Here, as in theDuvalcase, the notice was approved and signed by Morris,who was a signatory, on behalf of the Union, to the agreement. Thus, the noticeon its face shows that if Morris was not in fact acting on behalf of the Union,he was plainly approving and authorizing Local 213 to send the notice on3 Procter & Gamble Independent Union of Port Ivory, N.Y. v. Procter & Gamble Hann-faoturing Company,312 F. 2d 181, 188 (CA. 2) ;United States Gypsum Company,90NLRB 964, footnote 11. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDitsbehalf.Considering all the circumstances, I find and conclude that the noticehereinwas in conformity with the terms of the agreement and the provisionsof Section 8(d), and therefore constituted adequate and sufficient notice of theUnion's desire to modify the terms of the agreement .4 Since the Company admitsthat it has refused to bargain collectively with the Union on its proposed contractmodifications on and after about October 11, 1963. I find and conclude that theCompany thereby engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.As a corollary to this finding, I find that by unilaterally granting wage in-creases about March 23, 1964, to the employees in the unit, the Company therebyviolated Section 8 (a) (5) and (1) of the Act.5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurringin connection with its operations set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Square Tube Corporationisanemployer as defined in Section 2(2) of theAct and isengaged incommerce within themeaning ofSection 2(6) and(7) thereof.2. International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), AFL-CIO, is a labororganizationas definedin Section 2(5) of the Act.3.All production-labor employees at the Respondent'sMarlette,Michigan,plant,but excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriate for bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein the Union has been, and now is, the exclusiverepresentative of all the employees in the appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to bargain collectively with the Union on and after aboutOctober 11, 1963, and by unilaterally granting wage increases to employeesemployed in the appropriate unit, the Respondent has engaged in and is engag-ing inunfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and pursuant to Section 10(c) of the Act, I recommend that Square Tube Corpora-tion, its officers, agents, successors, and assigns, shall:1.Cease and desist from(a)Refusing to bargain collectively with International Union, United Automo-bile,Aerospace and Agricultural Implement Workers of America (UAW), AFL-CIO, as the exclusive representative of all its employees in the unit found to.be appropriate in regard to modification of its existing collective-bargaining agree-ment with the said Union, or by unilaterally granting wage increases to employeeswithin the unit, or otherwise changing the terms and conditions of employmentof the aforesaid employees without priorconsultationand bargaining with theaforesaid Union.(b) In any like or related manner interfering with,restraining,or coercingitsemployees in the exercise of the rightsguaranteedthem in Section 7 ofthe Act.'For the same reasons, I find no merit in the Company's contention that the notices tothe Federal and State agencies were defective and that they were prematurely served.5 N.L.R B. v. Benne Katz, etc., d/b/a Williamsburg Steel ProductsCo , 369 U.S. 73r,;SouthernCoach ABody Company, Inc,141 NLRB 80. SQUARE TUBE CORPORATION6132.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with International Union,United Auto-mobile,Aerospace and Agricultural ImplementWorkers ofAmerica (UAW),AFL-CIO,as the exclusive representative of all its employees in the unit foundappropriatewith respect to modification of the existing agreement,includingwage increases and related matters, and,ifan understanding is reached,embodysuch understanding in a signed agreement.(b) Post at its plant at Marlette, Michigan,copies of the attached noticemarked"Appendix."8Copies of the notice,to be furnishedby theRegionalDirector for Region 7, shall,after being signedby theRespondent's representa-tive,be posted by it immediately upon receipt thereof and be maintained by itfor a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notifythe said Regional Director,inwriting,within 20 days from thedate of receipt of this Decision and Recommended Order, what steps the Respond-ent has taken to comply herewith.?It is further recommended that unless on or before 20 days from the dateof the receipt of this Decision and Recommended Order, the Respondent notifiesthe said Regional Director in writing that it will comply with the above Recom-mendedOrder,theNationalLaborRelationsBoard issue an order requiringit to take such action.0 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order "7 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, as to what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board,. and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with International Union,United Automobile, Aerospace and Agricultural Implement Workers of Amer-ica (UAW), AFL-CIO, as the exclusive representative of all our employeesin the appropriate unit described below with respect to modification of ourexisting agreement with the said Union, or by unilaterally granting wageincreases to employees within the unit, or otherwise changing the termsand conditions of employment of the aforesaid employees, without priorconsultation and bargaining with the aforesaid Union.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed them in Section7 of the Act.WE WILL, upon request, bargain collectively with the said Union asthe exclusive representative of all employees in the appropriate unit withrespect to modification of the existing agreement, including wage increasesand related matters, and, if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is:All production-labor employees at our Marlette, Michigan, plant, butexcluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.SQUARE TUBE CORPORATION,Employer.(Representative)(Title) 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500Book Building, 1249 Washington Boulevard, Detroit, Michigan, Telephone No.963-9330, if they have any question concerning this notice or compliance withits provisions.Unit Manager, Citronelle UnitandDistrict 50, United MineWorkers of America.CaseNo. 15-CA-2358.November 10,1964DECISION AND ORDEROn August 19, 1964, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondent filed exceptionsto the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman McCulloch andMembers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerJames R. Webster, in Mobile, Alabama, on January 20 and March 24 and 25,1964, on complaint of the General Counsel as amended at the hearing, andon answer of Unit Manager, Citronelle Unit, herein called Respondent.Thecomplaint,which was issued on November 29, 1963, upon a charge filed onSeptember 27, 1963, alleges that the Respondent violated Section 8(a)(1), (3),and (4) of the National Labor Relations Act, as amended. Briefs have beenfiled by the General Counsel and by the Respondent, and they have been carefullyconsidered.Upon the entire record in this case and from my observation of the witnesses,I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the management, operation, and development ofCitronelle Field, an oilfield nearMobile,Alabama, on behalf of, and pursuant149 NLRB No. 66.